Citation Nr: 1704969	
Decision Date: 02/17/17    Archive Date: 02/24/17

DOCKET NO.  12-17 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to basic eligibility for education benefits under the provision of Chapter 33, Title 38, United States Code (Post-9/11 GI Bill).


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Thomas, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from May 2004 to February 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Veteran testified at a May 2013 Board videoconference hearing before a Veterans Law Judge, the transcript of which has been associated with the record.  In a May 2016 letter, the Veteran was informed that the Veterans Law Judge who conducted the May 2013 hearing was no longer employed by the Board, and he was offered the opportunity for a new hearing.  As no response was received, it is presumed that the Veteran does not want a new hearing.

This appeal was previously remanded by the Board in June 2014.  There has been substantial compliance with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998) (finding that a remand by the Board confers on the Veteran the right to compliance with its remand orders).  The Board notes that the United States Court of Appeals for Veterans Claims (Court) has indicated that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall, 11 Vet. App. 268) violation when the examiner made the ultimate determination required by the Board's remand).


FINDING OF FACT

The Veteran's entire active service period from May 2004 to February 2006 was subject to the education loan repayment program under 10 U.S.C.A. Chapter 109.


CONCLUSION OF LAW

The criteria for entitlement to benefits under the Post-9/11 GI Bill have not been met.  10 U.S.C.A. § 2171 (West 2014); 38 U.S.C.A. Chapter 33 (West 2014); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 21.1031, 21.1032, 21.9510, 21.9520, 21.9550 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

38 C.F.R. § 21.9510 provides that the provisions of subpart B of 38 C.F.R. Part 21, which contain notification and assistance requirements for education claims filed under vocational rehabilitation and education, apply to claims filed for educational assistance under 38 U.S.C.A. Chapter 33 with respect to VA's responsibilities upon receipt of claim, VA's duty to assist claimants in obtaining evidence, and time limits. 

The notification requirements do not apply when a claim cannot be substantiated because there is no legal basis for the claim or undisputed facts render the claimant ineligible for the claimed benefits.  38 C.F.R. § 21.1031 (b)(1).  The assistance requirements do not apply when there is no reasonable possibility that any assistance that VA would provide to the claimant would substantiate the claim.  38 C.F.R. § 21.1032(d).  As discussed below, the undisputed facts render the Veteran ineligible for benefits under the Post-9/11 GI Bill and there is no reasonable possibility than any assistance that VA would provide to the Veteran would substantiate his claim.  Therefore the notice and assistance requirements are inapplicable.




Analysis

The Veteran is seeking benefits pursuant to the Post-9/11 GI Bill.

The Post-9/11 GI Bill was enacted by Congress in June 2008 and codified at Title 38 U.S.C.A. Chapter 33.  See Pub. L. No. 110-252, Title V, §§ 5001-5003, 122 Stat. 2357 (2008).  In March 2009 VA promulgated new regulations to implement the change in law and the regulations are currently codified at 38 C.F.R. §§ 21.9500-21.9770.  Under these provisions, an eligible individual is entitled to a maximum of 36 months of educational assistance.  38 C.F.R. § 21.9550(a).  In order to be an eligible individual, a Veteran must meet the service requirements of 38 C.F.R. § 21.9520.  A period of service counted for purposes of repayment of an education loan under 10 U.S.C.A. Chapter 109, known as the loan repayment program (LRP), may not be counted as a period of service for entitlement to educational assistance under 38 U.S.C.A. Chapter 33, the Post-9/11 GI Bill.  38 U.S.C.A. § 3322(b).

Records from Veterans Information Solution show that the Veteran's entire period of active service (from May 2004 to February 2006) was for the purposes of repaying an education loan.  The Veteran also acknowledged in his enlistment contract that he entered service under an LRP obligation.  As the Veteran's entire period of active service counted for purposes of repayment of an education loan under 10 U.S.C.A. Chapter 109, this period of service cannot be counted as a period of service for entitlement to educational assistance under the Post-9/11 GI Bill. 38 U.S.C.A. § 3322(b).

The Veteran has submitted statements that the reason that he was discharged was for medical reasons and that he should not be penalized for being discharged prior to the end of the three years of service under the LRP obligation.  He asserted that because he was unable to finish his enlistment due to the medical discharge he should not have to forfeit his educational benefits, which he paid for. 

The record includes a February 2006 receipt for the Veteran's initial payment to the Montgomery GI Bill (MGIB).  The issues of the whether the Veteran is eligible to receive benefits under the MGIB and, if not, whether the Veteran is entitled to a refund of his $1200 initial payment to the MGIB are not before the Board, and the Board makes no finding as to these issues.  The only issue before the Board is whether the Veteran is eligible for education benefits under the Post 9/11 GI Bill.

As all of the Veteran's active service was under the LRP, none of it can be counted as a period of service for eligibility under the Post 9/11 GI Bill.  38 U.S.C.A. § 3322(b).  The Veteran's uncompleted service obligation is not considered "active duty service" for any benefits, including education benefits under the Post 9/11 GI Bill. 

Although the Board empathizes with the Veteran and is sympathetic to his situation, there simply is no legal basis to find him eligible for education assistance benefits under the Post 9/11 GI Bill.  The Board is bound by the law, and its decision is dictated by the controlling statutes and regulations.  The Board is without authority to grant benefits simply because it might perceive the result to be equitable.  See 38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994). 

The Veteran is not eligible for benefits under the Post-9/11 GI Bill.  His claim for these benefits must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

ORDER

Entitlement to benefits under 38 U.S.C.A. Chapter 33 (the Post-9/11 GI Bill) is denied.




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


